Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/20/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 8 and 14, Bostick teaches obtaining data indicating a portion of the touch screen is obstructed during display of the content on the touch screen and adjusting a position of the content as displayed on the touch screen in response to obtaining the data indicating the portion of the touch screen is obstructed. Kamamori teaches user touches the heart object on the operation surface using the forefinger of the right hand and the heart object is projected as an associated object on the forefinger of the right hand of the user. Ekambaram teaches a server pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device and then the device then has video portions that it can use to fill in over the obstructed cells. Neither Bostick, Kamamori and Ekambaram teach “a backlight including a plurality of light-emitting devices that are allowed to emit light at mutually different timings and include a first light-emitting device and a second light-emitting  and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694